Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 1 of 10




                    Exhibit A
Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 2 of 10




              Exhibit A-1
      Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 3 of 10                               6/22/2020 10:31 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 43917409
                                                                                                               By: Bonnie Lugo
                                                                                                   Filed: 6/22/2020 10:31 AM

                                      CAUSE NO. 2020-35770

RYAN LLC                                            §
PLAINTIFF                                           §
                                                    §
VS.                                                 §                        IN THE 281st District Court
                                                    §
ERNST AND YOUNG LLP, ET AL                                                       HARRIS COUNTY, TX
                                                    §
DEFENDANT
                                                    §
                                                    §
                                                    §
                                                    §

                                        RETURN OF SERVICE


ON Monday, June 22, 2020 AT 8:11 AM
ORDER GRANTING TEMPORARY RESTRAINING ORDER, GRANTING EXPEDITED DISCOVERY, AND
SETTING HEARING FOR TEMPORARY INJECTION HEARING, EXHIBIT B, for service on ERNST &
YOUNG, LLP ("EY") C/O REGISTERED AGENT, NATIONAL REGISTERED AGENTS, INC. came to hand.

ON Monday, June 22, 2020 AT 8:58 AM, I, Don Anderson, PERSONALLY DELIVERED THE
ABOVE-NAMED DOCUMENTS TO: ERNST & YOUNG, LLP ("EY") C/O REGISTERED AGENT,
NATIONAL REGISTERED AGENTS, INC., by delivering to Antoinette Williams intake specialist, 1999
BRYAN ST., SUITE 900, DALLAS, DALLAS COUNTY, TX 75201.

My name is Don Anderson. My address is 1900 Brown, BALCH SPRINGS, TX 75180. I am a private
process server certified by the Texas Judicial Branch Certification Commission (PSC 4232, expires
8/31/2020). My e-mail address is info@easy-serve.com. My date of birth is 7/14/1956. I am in all
ways competent to make this statement, and this statement is based on personal knowledge. I am
not a party to this case and have no interest in its outcome. I declare under penalty of perjury that
the foregoing is true and correct.

Executed in DALLAS COUNTY, TX on Monday, June 22, 2020.

/S/ Don Anderson




RYAN, LLC

Doc ID: 274161_2
Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 4 of 10




               Exhibit A-2
      Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 5 of 10                                 6/22/2020 7:36 AM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 43910588
                                                                                                            By: SIMONE MILLS
                                                                                                     Filed: 6/22/2020 7:36 AM

                                      CAUSE NO. 2020-35770

RYAN LLC                                            §
PLAINTIFF                                           §
                                                    §
VS.                                                 §                        IN THE 281st District Court
                                                    §
ERNST AND YOUNG LLP, ET AL                                                       HARRIS COUNTY, TX
                                                    §
DEFENDANT
                                                    §
                                                    §
                                                    §
                                                    §

                                        RETURN OF SERVICE


ON Friday, June 19, 2020 AT 5:33 PM
ORDER GRANTING TEMPORARY RESTRAINING ORDER, GRANTING EXPEDITED DISCOVERY, AND
SETTING HEARING FOR TEMPORARY INJECTION HEARING, EXHIBIT B, for service on SAURABH K.
THAKKAR came to hand.

ON Saturday, June 20, 2020 AT 2:04 PM, I, Lisa Moberg, PERSONALLY DELIVERED THE
ABOVE-NAMED DOCUMENTS TO: SAURABH K. THAKKAR, 5335 FENWICK WAY CT, SUGAR LAND,
FORT BEND COUNTY, TX 77479.

My name is Lisa Moberg. My address is 4806 WEST WALNUT, PEARLAND, TX 77581. I am a private
process server certified by the Texas Judicial Branch Certification Commission (PSC 12076, expires
6/30/2021). My e-mail address is info@easy-serve.com. My date of birth is 8/19/1966. I am in all
ways competent to make this statement, and this statement is based on personal knowledge. I am
not a party to this case and have no interest in its outcome. I declare under penalty of perjury that
the foregoing is true and correct.

Executed in FORT BEND COUNTY, TX on Saturday, June 20, 2020.

/S/ Lisa Moberg




RYAN, LLC

Doc ID: 274161_1
Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 6 of 10




                Exhibit A-3
             Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 7 of 10




From:                Layrisson, Louie
Sent:                Tuesday, July 7, 2020 7:01 PM
To:                  Foster Johnson
Cc:                  Todd Mensing; Paul Turkevich; Monica Uddin; Pulliam, Jessica
Subject:             Re: Ryan/EY - Answer Date


Foster, this email confirms that Baker Botts accepts service of the Petition on behalf of EY and Thakker. We’ll mark
down Monday August 3rd as the responsive pleading deadline. Please confirm agreement. Thanks.

Louie Layrisson



        On Jul 7, 2020, at 2:06 PM, Foster Johnson <fjohnson@azalaw.com> wrote:



        [EXTERNAL EMAIL]


        Thanks Louie.

        Foster C. Johnson
        Attorney
        Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing
        1221 McKinney, Suite 2500
        Houston, Texas 77010
        Direct 713.600.4915
        Main 713.655.1101
        Cell 713.724.6743
        www.azalaw.com

        From: louie.layrisson@bakerbotts.com <louie.layrisson@bakerbotts.com>
        Sent: Tuesday, July 7, 2020 2:04 PM
        To: Foster Johnson <fjohnson@AZALAW.COM>
        Cc: Todd Mensing <tmensing@AZALAW.COM>; Paul Turkevich <pturkevich@AZALAW.COM>; Monica
        Uddin <muddin@AZALAW.COM>
        Subject: RE: Ryan/EY ‐ Answer Date

        Foster, I’ve got a request into the client on that and will get back as I can, hopefully
        today. Thanks. Louie

        From: Foster Johnson <fjohnson@AZALAW.COM>
        Sent: Tuesday, July 7, 2020 2:03 PM
        To: Layrisson, Louie <louie.layrisson@bakerbotts.com>
        Cc: Todd Mensing <tmensing@AZALAW.COM>; Paul Turkevich <pturkevich@AZALAW.COM>; Monica
        Uddin <muddin@AZALAW.COM>
        Subject: RE: Ryan/EY ‐ Answer Date


                                                            1
     Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 8 of 10
[EXTERNAL EMAIL]


Louie,

Could you please let me know by the end of the day whether Baker Botts is authorized to accept
service?

Thanks,
Foster

Foster C. Johnson
Attorney
Ahmad, Zavitsanos, Anaipakos, Alavi & Mensing
1221 McKinney, Suite 2500
Houston, Texas 77010
Direct 713.600.4915
Main 713.655.1101
Cell 713.724.6743
www.azalaw.com

From: louie.layrisson@bakerbotts.com <louie.layrisson@bakerbotts.com>
Sent: Monday, July 6, 2020 9:48 AM
To: Foster Johnson <fjohnson@AZALAW.COM>
Cc: Todd Mensing <tmensing@AZALAW.COM>; Paul Turkevich <pturkevich@AZALAW.COM>; Monica
Uddin <muddin@AZALAW.COM>
Subject: RE: Ryan/EY ‐ Answer Date

Thanks—I will check with the client on this.

From: Foster Johnson <fjohnson@AZALAW.COM>
Sent: Monday, July 6, 2020 9:47 AM
To: Layrisson, Louie <louie.layrisson@bakerbotts.com>
Cc: Todd Mensing <tmensing@AZALAW.COM>; Paul Turkevich <pturkevich@AZALAW.COM>; Monica
Uddin <muddin@AZALAW.COM>
Subject: Re: Ryan/EY ‐ Answer Date


[EXTERNAL EMAIL]


Louie,

It appears that Jackson Walker never served the petition. Can you let me know if Baker Botts will accept
service for Thakkar and E&Y?

Thanks,
Foster


          On Jul 5, 2020, at 10:23 AM, "louie.layrisson@bakerbotts.com"
          <louie.layrisson@bakerbotts.com> wrote:



                                                    2
     Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 9 of 10

         Foster,

         Hope you had a good 4th.

         I don’t know if K&S raised this issue with AZA before we got involved, but
         I am trying to get some clarity around the returns of service and answer
         deadlines. It appears to me from the returns of service that only the TRO
         itself was served on the Defendants on June 20th and 22nd. Has Ryan
         served the petition as well? If so, let me know if you have any
         confirmation of dates so that we can get our answer filed timely.

         If no petition served, we can check with client on accepting service and
         setting an answer deadline. No rush on this. Thanks.

         Louie Layrisson
         Baker Botts L.L.P.
         louie.layrisson@bakerbotts.com
         T +1.713.229.1421




         Confidentiality Notice:

         The information contained in this email and any attachments is intended only for the recipient[s]
         listed above and may be privileged and confidential. Any dissemination, copying, or use of or
         reliance upon such information by or to anyone other than the recipient[s] listed above is
         prohibited. If you have received this message in error, please notify the sender immediately at
         the email address above and destroy any and all copies of this message.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the
recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any
disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited
and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast
Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your
human generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.




Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the
recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any
disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited
and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast
Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your
human generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.




                                                            3
     Case 4:20-cv-03134 Document 1-2 Filed on 09/08/20 in TXSD Page 10 of 10
Disclaimer

The information contained in this communication from the sender is confidential. It is intended solely for use by the
recipient and others authorized to receive it. If you are not the recipient, you are hereby notified that any
disclosure, copying, distribution or taking action in relation of the contents of this information is strictly prohibited
and may be unlawful.

This email has been scanned for viruses and malware, and may have been automatically archived by Mimecast
Ltd, an innovator in Software as a Service (SaaS) for business. Providing a safer and more useful place for your
human generated data. Specializing in; Security, archiving and compliance. To find out more Click Here.




                                                            4
